Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in response to the application filed on 11/23/2020.
Claims 1-14 and 16-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1).

Regarding claim 1, Ghosh et al. discloses
A computer-implemented method for generating an executable program to run on a system of one or more processor chips each comprising one or more processor modules, each processor module comprising an execution unit and memory (Ghosh et al. discloses [0016] as further illustrated in Fig. 1 Tile 1 element 102 analogous to the processor chip comprising Core 1 element 104 analogous to the processor module which further comprises ALU element 108 analogous to the execution unit and memory as disclosed in [0016] ); the method comprising: 
receiving a graph comprising a plurality of data nodes (Ghosh et al. Fig. 2 discloses computation graph element 227 to be received by the DPE compiler backend element 230 where Fig. 3 further discloses the computation graph to contain a plurality of data nodes), a plurality of compute vertices (Gosh et al. [0020] teaches the node 344 and 342 to be multiplication and addition nodes conceptually similar to the compute vertices) and a plurality of directional edges (Gosh et al. illustrates the edges between the different nodes), each data node representing a data element (Gosh et al. [0020] teaches the nodes 348, 350 and 346 to contain the inputs M, X and Y respectively. Where the data inputs are analogous to the data elements), each edge representing an input to a compute vertex from a data node or an output from a compute vertex input to a data node or another compute vertex (Gosh et al. Fig. 3 illustrates the edge between the data input in node 348 to node 344 being the multiplication operation and analogous to the compute vertex), and each compute vertex representing one or more computations to perform on its input or inputs in order to produce the output or outputs from that compute vertex (Ghosh et al. Fig. 3 illustrates the multiplication operation between nodes 348 and 350 to produce an output and be used with the addition operation of 342 along with node 346); 
compiling the graph into said executable program (Gosh et al. discloses [0019] computation graph to be compiled into a binary executable as further illustrated in Fig. 2), 
Ghosh et al. lacks explicitly
the executable program comprising a plurality of machine code instructions, including one or more types of multi-access instruction each of which performs at least two load operations, at least two store operations, or at least one load and one store operation in a single instruction; 
wherein the memory on each of the processor modules comprises a respective plurality of memory banks having an architectural constraint preventing the same memory bank being accessed by different load or store operations in the same instruction; and 
the compilation comprises assigning instances of said multi-access instructions to implement at least some of said edges, and allocating the data elements to memory addresses within different ones of the banks, wherein said allocating includes analyzing the graph and implementing one or more constraints including at least the architectural constraint that different load or store operations should not access the same memory bank in the same instruction.
Rozario et al. teaches
the executable program comprising a plurality of machine code instructions (Rozario et al. teaches [0061] machine-executable code to perform the process where [0027] teaches different instructions executed), including one or more types of multi-access instruction each of which performs at least two load operations, at least two store operations, or at least one load and one store operation in a single instruction (Rozario et al. [0027] teaches Fig. 4 single load/store instructions to load/write multiple instruction operands with single load/store command. Where Rozario et al. is being used to cure Ghosh et al. by further teaching the multi-access instructions within the executable program); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. to incorporate the teachings of Rozario et al. to “the executable program comprising a plurality of machine code instructions and multi-access instruction performing at least one load and one store operation in a single instruction” in order to efficiently and quickly perform operations in parallel within the system and save time with accessing and storing data accordingly. 
Basile et al. teaches
the compilation comprises assigning instances of said multi-access instructions to implement at least some of said edges (Basile et al. teaches [0064] machine code as illustrated in element 910 of Fig. 9 to implement the edges of graph element 900. Where Basile et al. is being used to cure Ghosh et al. in view of Rozario et al. and explicitly teach machine code to implement the edges of a graph in which Rozario et al. taught the multi-access instructions), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. in view of Rozario et al. to incorporate the teachings of Basile et al. to “the compilation comprises assigning 
Lee et al. teaches
wherein the memory on each of the processor modules comprises a respective plurality of memory banks (Lee et al. [col. 3, lines 57-58] teaches memory element 114 to contain a plurality of memory banks as further illustrated in Fig. 2) having an architectural constraint preventing the same memory bank being accessed by different load or store operations in the same instruction (Lee et al. [col. 3, lines 12-20] teaches preventing memory accesses during a single memory cycle on the same memory banks by the load/store operations rather the system controller intelligently selects the different memory banks. Where Lee et al. [col. 2, lines 59-62] defines the memory cycle to be a sequence of memory accesses which includes reading data and writing data to the memory. Lee et al. is in combination with Rozario et al. which explicitly teaches single load/store instructions to load/write multiple instruction operands with single load/store command); and 
and allocating the data elements to memory addresses within different ones of the banks, wherein said allocating includes analyzing the graph and implementing one or more constraints including at least the architectural constraint that different load or store operations should not access the same memory bank in the same instruction (Lee et al. [col. 3, lines 12-20] teaches that memory accesses during a memory cycle are from different memory banks and further the system controller intelligently selects different memory banks for writing data. Where .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. in view of Rozario et al. and further in view of Basile et al. to incorporate the teachings of Lee et al. to “wherein the memory on each of the processor modules comprises a respective plurality of memory banks having an architectural constraint preventing the same memory bank being accessed by different load or store operations in the same instruction and allocating the data elements to memory addresses within different ones of the banks, wherein said allocating is performed subject to one or more constraints including at least a constraint that different load or store operations should not access the same memory bank in the same instruction” in order to efficiently allocate data without corrupting or overwriting data within the memory banks. This further prevents inaccurate program execution and decreases developer debugging time.

Regarding claim 6, 
The method of claim 1, 

wherein the multi-access instructions include at least a load-store instruction which performs a load operation and a store operation in the same instruction (Rozario et al. [0027] teaches a single instruction to load/write multiple operands with single load/store command).

Regarding claim 7, 
The method of claim 1, 
Rozario et al. teaches
wherein the multi-access instructions include at least a double-load instruction which performs two load operations in the same instruction (Rozario et al. [0027] teaches a single instruction to load/write multiple operands with single load/store command).

Regarding claim 8,
The method of claim 1, 
Rozario et al. teaches
wherein the multi-access instructions include at least a load-load-store instruction which performs two load operations and a store operation in a single instruction (Rozario et al. [0027] teaches a single instruction to load/write multiple operands with single load/store command).

Regarding claim 14, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 20, it’s directed to a computer having similar limitations cited in claim 14. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 14 above.

Claims 2, 5, 16, 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1) and further in view of Abadir et al. (US 2007/0277133 A1) and further in view of Vorbach et al. (US 2019/0377580 A1).

Regarding claim 2, Ghosh et al. in view of Razario et al. and further in view of Basile et al. and further in view of Lee et al. combination teach
The method of claim 1, 
the combination lacks
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex, specifying that the data output by the edge should be stored with a specified alignment with respect to the memory addresses
Abadir et al. teaches
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex (Abadir et al. teaches the concept of assigning a weight the edges between the memory element nodes. Where Vorbach et al. is being used to modify assigning a weight to a constraint being aligning data based one memory addresses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Abadir et al. to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex” in order to efficiently and accurately process the program with more precise results through assignment of edges within a graph.
Vorbach et al. teaches
specifying that the data output by the edge should be stored with a specified alignment with respect to the memory addresses (Vorbach et al. [0519] [1325] teach the concept of aligning data based on memory addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Vorbach et al. to “specifying that the data output by the edge should be stored with a specified alignment with respect to the memory addresses” in order to efficiently fetch/load data from memory which the alignment of data allows reducing the time it takes fetch/load. Further, the overall performance is increased along with reducing overhead of accessing unaligned data.

Regarding claim 5, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein at least one of the vertices comprises a loop, and the constraints further comprise an additional constraint on at least one of the edges outputting from the loop, specifying that an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored.
Abadir et al. teaches
wherein the constraints further comprise an additional constraint on each (Abadir et al. teaches the concept of assigning a weight the edges between the memory element nodes. Where Vorbach et al. is being used to modify assigning a weight to a constraint being an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Abadir et al. to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex” in order to efficiently and accurately process the program with more precise results through assignment of edges within a graph.
Vorbach et al. teaches
wherein at least one of the vertices comprises a loop (Vorbach et al. [0840] teaches generating a graph of a loop in which a vertex within the graph would comprise the loop), specifying that an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored (Vorbach et al. Fig. 14a-c further illustrates the concept of  an overspill of data within memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Vorbach et al. to “wherein at least one of the vertices comprises a loop, and the constraints further comprise an additional constraint on at least one of the edges outputting from the loop, specifying that an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored” in order to efficiently determine an overspill has occurred and properly and accurately act accordingly. This further allows the system to determine the correct time to act with the data without losing the data and getting inaccurate results.

Regarding claim 16, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 21, it’s directed to a computer having similar limitations cited in claim 2. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 23, it’s directed to a computer having similar limitations cited in claim 5. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 3-4, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1) and further in view of Abadir et al. (US 2007/0277133 A1) and further in view of Engin (US 2011/0161782 A1).

Regarding claim 3, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex, specifying that the data output by the edge should be stored in a specified subset of the memory banks.
Abadir et al. teaches
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex (Abadir et al. teaches the concept of assigning a weight the edges between the memory element nodes. Where Engin is being used to modify assigning a weight to a constraint being storing data within a subset of the memory bank)

Engin teaches
specifying that the data output by the edge should be stored in a specified subset of the memory banks (Engin [0044] teaches the concept of specifying an address format where a memory bank may be selected and further a sub-address field to allocate and store data within a specific space of the memory bank)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Engin to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex, specifying that the data output by the edge should be stored in a specified subset of the memory banks” in order to precisely store data in a specific location to prevent data overwrites and corrupted data and further decrease the chance of the system accessing incorrect data.

Regarding claim 4,
The method of claim 3, 
Engin further teaches
wherein the specified subset comprises a region of interleaved memory (Engin [0013] teaches the interleaved memory banks in which the address value format taught in [0044] illustrated the interleaving process. Further where the memory banks are interleaved would require that the space within the bank also be interleaved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Engin to “wherein the specified subset comprises a region of interleaved memory” in order to efficiently access and load/store data at high speeds which increases the performance of the overall system.

Regarding claim 17, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 22, it’s directed to a computer having similar limitations cited in claim 3. Thus claim 22 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 9, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1) and further in view of Nakanishi (US 2010/0241683 A1) and further in view of Aston (US 2017/0017413 A1).

Regarding claim 9, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein said allocation comprises: determining an order of the data elements; and stepping through the data elements in said order to allocate each in turn, wherein said stepping through the data elements comprises: for each current data element being allocated, finding a remaining free space in the memory that meets the constraint or constraints for the current data element, given any preceding data elements further up the order that have already 0058424.00030US01 I 4821-0361-9231 v.1 4Docket No. 58424.30US01 Customer No. 27683 been allocated a space in the memory; and allocating the current data element to the found space in memory, then moving on to the next data element in said order
Nakanishi teaches
wherein said allocation comprises: determining an order of the data elements; and stepping through the data elements in said order to allocate each in turn, wherein said stepping through the data elements comprises: for each current data element being allocated, then moving on to the next data element in said order (Nakanishi [0219] teaches memory allocation and processing order of the nodes where Fig. 3b illustrates stepping through the nodes and allocating the areas) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nakanishi to “wherein said allocation comprises: determining an order of the data elements; and stepping through the data elements in said order to allocate 
finding a remaining free space in the memory that meets the constraint or constraints for the current data element, given any preceding data elements further up the order that have already0058424.00030US01 I 4821-0361-9231 v.1 4Docket No. 58424.30US01 Customer No. 27683 been allocated a space in the memory; and allocating the current data element to the found space in memory, (Aston et al. teaches the concept of allocating data based on the allocation examination free space object. Aston et al. [0359] teaches examining free space and a the concept of a constraint may be checking for a free block and a non-free block in which the actual constraints were taught Lee et al., Vorbach et al. and Engin. Further Aston et al. cures Nakanishi by examining free space in order to allocate data of the nodes and Nakanishi is performing process of stepping through the nodes and determining an order of the nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aston et al. to “finding a remaining free space in the memory that meets the constraint or constraints for the current data element, given any preceding data elements further up the order that have already0058424.00030US01 I 4821-0361-9231 v.1 4Docket No. 58424.30US01Customer No. 27683 been allocated a space in the memory; and allocating the current data element to the found space in memory” in order to 

Regarding claim 19, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Regarding claim 24, it’s directed to a computer having similar limitations cited in claim 9. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1) and further in view of Nakanishi (US 2010/0241683 A1) and further in view of Aston (US 2017/0017413 A1) and further in view of Chirayath et al. (US 2016/0314148 A1).

Regarding claim 10, the combination teaches
The method of claim 9, 
the combination lacks explicitly
wherein the order is based on size of the data element in terms of space occupied in memory, with larger data elements being higher up the order than smaller ones

wherein the order is based on size of the data element in terms of space occupied in memory, with larger data elements being higher up the order than smaller ones (Chirayath et al. [0019] and [0003] teaches the concept of sorting data elements by size and in descending order where elements occupying more memory are at the top of the list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chirayath et al. to “wherein the order is based on size of the data element in terms of space occupied in memory, with larger data elements being higher up the order than smaller ones” in order to efficiently process and execute data using the most memory to free up resources in a quick fashion.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1) and further in view of Nakanishi (US 2010/0241683 A1) and further in view of Aston (US 2017/0017413 A1) and further in view of Karkkainen et al. (US 2018/0007108 A1).

Regarding claim 11, the combination teaches 
The method of claim 9, 
the combination lacks
wherein the order is based on a time the data element will be live between being created and being used by the program, or a number of lines of machine code the data element will be live for between being created and being used by the program; with data elements that are live for a longer time or a greater number of lines of code, respectively, being higher up the order than those that are live for a shorter time or fewer lines of code
Karkkainen et al. teaches
wherein the order is based on a time the data element will be live between being created and being used by the program (Karkkainen et al. [0168-0169] teaches the concept of data being ranked based on life-times of the data), or a number of lines of machine code the data element will be live for between being created and being used by the program; with data elements that are live for a longer time or a greater number of lines of code, respectively, being higher up the order than those that are live for a shorter time (Karkkainen et al. [0168-0169] teaches data may be ranked based on life-times of the data where the ranking may be done in a bottom-up or top-down manner) or fewer lines of code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Karkkainen et al. to “wherein the order is based on a time the data element will be live between being created and being used by the program, or a number of lines of machine code the data element will be live for between being created and being used by the program; with data elements that are live for a longer or a greater number of lines of code, respectively, being higher up the order than those that are live for a shorter .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of Rozario et al. (US 2017/0123792) and further in view of Basile et al. (US 2011/0072403 A1) and further in view of Lee et al. (US 6,745,277 B1) and further in view of Nakanishi (US 2010/0241683 A1) and further in view of Aston (US 2017/0017413 A1) and further in view of Chirayath et al. (US 2016/0314148 A1) and further in view of Shetty et al. (US 2012/0158933 A1) and further in view of Rich et al. (US 2012/0229466 A1).

Regarding claim 12, the combination teaches
The method of claim 10, 
the combination lacks
wherein the determining of the order comprises: grouping the data elements into equivalence classes, wherein each equivalence class consists of a set of the data elements that interfere with a same set of other ones of the data elements; and ordering the equivalence classes
Shetty et al. teaches
wherein the determining of the order comprises: grouping the data elements into equivalence classes, wherein each equivalence class consists of a set of the data elements that interfere with a same set of other ones of the data elements (Shetty et al. [0059-0060] teaches the concept of grouping nodes in order to minimize contention/collision/interference with other nodes in another group. In which the interpretation is based on specification “E.g. if variables A and B both interfere 
with variables D, C and E, then A and B may be placed in one equivalence class whilst D, C and E may be placed in another equivalence class”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Shetty et al. to “wherein the determining of the order comprises: grouping the data elements into equivalence classes, wherein each equivalence class consists of a set of the data elements that interfere with a same set of other ones of the data elements” in order to efficiently minimize data interactions and decrease time required to operate on the data.
Riche et al. teaches
ordering the equivalence classes (Riche et al. [0069] teaches sorting node groups based on the sized on the node groups which is the number of nodes within the group by largest to smallest. Where the node groups are analogous to the classes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Riche et al. to “ordering the equivalence classes” in order to efficiently operate on data based on importance and further release resources by operating on the groups with the most nodes to proceed to the next group.

Regarding claim 13, the combination teaches
The method of claim 12, 
the combination lacks
wherein said ordering of the equivalence classes comprises ordering the equivalence classes according to total data size of the class, number of data elements in the class (Riche et al. [0069] teaches sorting node groups based on the sized on the node groups which is the number of nodes within the group by largest to smallest.), time for which the class will be live, or total number of lines of machine code for which the class will be live.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Riche et al. to “ordering the equivalence classes by number of data elements in the class” in order to efficiently operate on data based on importance and further release resources by operating on the groups with the most nodes to proceed to the next group.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding the remark that Rozario does not teach multiple operations in a single instruction, the examiner respectfully disagrees and would like to again point out [0027] teaches SIMD instruction which is a single instruction along with multiple operations. Where the multiple operation taught by Rozario is a load and store operation within a 
Regarding the remark that Lee fails to teach preventing multiple accesses by a single instruction is not the same as preventing back-to-back accesses, the examiner would like to point out that Lee col. 3, lines 12-20 teaches writing/reading data 1 and data 2 intelligently to different memory banks in one memory cycle. Therefore, the writing/reading are prevented on the same memory bank in the same instruction. Where Lee teaching one memory cycle means that the writing/reading are occurring in a single instruction. Therefore, Lee does teach the claimed feature. Further, regarding the remark that Lee does not include any reference to load or store instructions the examiner also respectfully disagrees because by writing/reading data in the memory banks, Lee does teach that recited feature. 
Regarding the amendment that said allocating includes analyzing the graph and implementing one or more constraints including at least the architectural constraint, the examiner would like to point out that the primary reference Gosh et al. discloses [0017] DPE Compiler Backend to partition and optimize the computation graph 228 input a plurality of subgraphs 232 as further illustrated in Fig 2. Where it is implied that the computation graph 228 would need to be analyzed in order for partitioning and optimization to occur. Further, the examiner would like to point out that this is a 103 rejection in which Lee et al. is being used to cure Gosh et al. by explicitly teaching the allocation of the data elements to memory addresses of different memory banks and the architectural constraint. Therefore, the amendment does not overcome the current rejection as currently claimed.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193